    Case: 1:19-cv-02743 Document #: 30 Filed: 08/19/19 Page 1 of 3 PageID #:229




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ALIZA GROSS, RANDY GROSS and                    )
BETH GROSS,                                     )
                                                )
               Plaintiffs,                      )
                                                )
       v.                                       )      Case No. 1:19-cv-02743
                                                )
HOWARD CHAPMAN, ADAM                            )
CHAPMAN, and DALE CHAPMAN                       )
                                                )
               Defendants.                      )

               DEFENDANTS’ MOTION TO DISMISS COUNTS VII
    AND VIII OF PLAINTIFFS’ FIRST CONSOLIDATED AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants, Howard Chapman,

Dale Chapman, and Adam Chapman, through their counsel, move this Court to dismiss Counts

VII and VIII of Plaintiffs’ First Consolidated Amended Complaint (“Complaint”) for all of the

reasons stated in their Memorandum of Law in Support of Their Motion to Dismiss filed with this

motion.

       1.      As described more fully in the accompanying Memorandum, Counts VII and VIII

of Plaintiffs’ Complaint should be dismissed.

       2.       As pled, Count VII alleges no disclosure of private facts which is required of any

claim of invasion of privacy.

       3.      The events alleged in the Complaint which Plaintiffs submit support their claim of

intentional infliction of emotional distress are neither extreme nor outrageous conduct required to

give rise to severe emotional distress or intent.

       4.      In accordance with the Court’s Standing Order, counsel for the parties have

conferred regarding this Motion.
    Case: 1:19-cv-02743 Document #: 30 Filed: 08/19/19 Page 2 of 3 PageID #:230




       WHEREFORE, for the reasons set forth in Defendants’ Memorandum of Law in Support

of Their Motion to Dismiss Counts VII and VIII filed contemporaneously herewith, Defendants

respectfully request that the Court enter an Order dismissing Counts VII and VIII of Plaintiffs’

First Consolidated Amended Complaint with prejudice for failure to state claims under Federal

Rule of Civil Procedure 12(b)(6), and for such other relief as the Court deems appropriate.

Dated: August 19, 2019                               Respectfully submitted,



                                             By:     /s/ Paula K. Jacobi
                                                     One of their Attorneys


                                                     Paula K. Jacobi (ARDC No. 1311247)
                                                     Paul Olszowka (ARDC No. 6291267)
                                                     Brandon B. Bridges (ARDC No. 3212414)
                                                     BARNES & THORNBURG LLP
                                                     One North Wacker Drive, Suite 4400
                                                     Chicago, Illinois 60606-2833
                                                     (312) 357-1313
                                                     paul.olszowka@btlaw.com
                                                     paul.jacobi@btlaw.com
                                                     brandon.bridges@btlaw.com

                                                     Attorneys for Defendants Howard Chapman,
                                                     Dale Chapman, and Adam Chapman




                                                2
    Case: 1:19-cv-02743 Document #: 30 Filed: 08/19/19 Page 3 of 3 PageID #:231




                              CERTIFICATE OF SERVICE

       The undersigned hereby states that a copy of the foregoing DEFENDANTS’ MOTION

TO DISMISS COUNTS VII AND VIII OF PLAINTIFFS’ FIRST CONSOLIDATED

AMENDED COMPLAINT was served on the following counsel of record this 19th day of

August, 2019, by operation of the Court’s ECF system:

                                     Lawrence C. Rubin
                                      Cary E. Dunham
                               Taft Stettinus & Hollister LLP
                              111 E. Wacker Drive, Suite 2800
                                  Chicago, Illinois 60601




                                                        /s/ Paula K. Jacobi




                                              3
